Title: To James Madison from Andrew Moore, 14 September 1800
From: Moore, Andrew
To: Madison, James


Sir
September 14th. 1800
The bearer Colo. Alexander McNat Now on his Way to Richmond—and from thence to Novascotia—Wishes to Call on you. He has in earlier Life—Seen much better Times. His Object in returning to Novascotia is To regain Possession of Property He has been disposs[ess]ed of by the Refugees.
Republicanism increases in this Quarter. A Piece Signd Lycurgus—(Of Which You are Suspected to be the Author)—Is read by all Parties—And from its Moderation—Claims Attention. And Should Its Progress be Marked with the Same Plainness & Moderation—I doubt not—It will have Considerable Influence. I am Sir With great Respt &c Yours,
A Moore
